                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION                              2OMY8           PM   3:    t9


 JOHNNY SATURN,                                      §                            WESiE
             PLAINTIFF,                              §                                                     i   FR
                                                     §
 V.                                                  §
                                                     §        CAUSE NO. 1 :20-CV-442-LY
 AUSTIN BERGSTROM                                    §
 INTERNATIONAL AIRPORT,                              §
              DEFENDANT.                             §

                                                 )   1 P131


         Before the court in the above-styled and numbered cause are Plaintiff Johnny Saturn's

Application to Proceed in District Court Without Prepaying Fees or Costs, filed on April 26, 2020

(Doc. #5), and Plaintifrs Complaint filed April 24, 2020 (Doc. #1). The case was referred to a

United States Magistrate Judge for report and recommendation. See 28 U.S.C.         §   636(b); Fed. R.

Civ. P. 72; Loc. R. W. D. Tex. Appx. C, R. 1(d). The magistrate judge signed a report and

recommendation on May 11, 2020 (Doc. #7), recommending that this court dismiss Garcia's

lawsuit as frivolous under 28 United States Code Section 1915(e)(2).

         A party may serve and file specific written objections to the proposed findings and

recommendations of a magistrate judge within 14 days after being served with a copy of the report

and recommendation and thereby secure de novo review by the district court.                       See 28

U.S.C.   §   636(b); Fed. R. Civ. P. 72(b). A party's failure to timely file written objections to the

proposed findings, conclusions, and recommendation in a report and recommendation bars that

party, except upon grounds of plain error, from attacking on appeal the unobjected-to proposed

factual findings and legal conclusions accepted by the district court. See Douglass          v.   United

Services Auto Ass 'n, 79 F.3d 1415 (5th Cir. 1996) (en banc). The record shows that all parties had

notice of the report and recommendations by May 11, 2020 and that objections were due on or
before May 25, 2020. Saturn filed objections to the report and recommendation on May 13, 2020

(Doc. #9). In light of the objections, the court undertakes a de novo review of the motions,

responses, replies, objections, applicable law, and entire record in the cause. The court is of the

opinion that the objections do not raise any issues that were not adequately addressed in the report

and recommendation. Therefore, finding no error, the court will accept and adopt the report and

recommendation as filed for substantially the reasons stated therein. Accordingly,

       IT IS ORDERED that the Saturn's objections to the report and recommendation of the

United States Magistrate Judge are OVERRULED.

       IT IS FURTHER ORDERED that the report and recommendation of the United States

Magistrate Judge filed May 11, 2020 (Doc. #7) is ACCEPTED AND ADOPTED by the court.

       IT IS FURTHER ORDERED that Saturn's Application to Proceed in District Court

Without Prepaying Fees or Costs, filed on April 26, 2020 (Doc. #5) is DENIED.

       IT IS FINALLY ORDERED that Saturn's complaint is DISMISSED WITH

PREJUDICE as frivolous under 28 United States Code Section l915(e)(2).

       SIGNED this                 day of May, 2020.




                                             UNI ED STATES




                                                2
